Citation Nr: 0933976	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-14 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of service connection for a left foot 
disability.



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel









INTRODUCTION

The Veteran served on active duty from November 1979 to 
November 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the Veteran's claim on 
the merits.  The Veteran's claims file was subsequently 
transferred to the Los Angeles, California RO.

In May 2008, the Board remanded the appeal for additional 
development.

The record shows that the Veteran has raised the issue of 
entitlement to service connection for right foot disability 
in correspondence dated June 2009.  Inasmuch as there is no 
indication that the RO has considered that issue, the matter 
of entitlement to service connection for right foot 
disability is referred to the RO for appropriate action.

The issue of service connection for left foot disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.



FINDINGS OF FACT

1.  Service connection for left foot disability was denied by 
a February 1984 rating decision; the Veteran failed to file a 
timely substantive appeal.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for left foot 
disability has been received since the February 1984 rating 
decision.



CONCLUSION OF LAW

1.  The February 1984 rating decision that denied service 
connection for left foot disability is final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

2.  The evidence received since the February 1984 rating 
decision is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Under 38 
U.S.C.A. § 5103A, VA also has certain duties to assist the 
Veteran in his claim.  Given the favorable outcome detailed 
below, an assessment of VA's duties to notify and assist the 
Veteran is not necessary.

New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

A February 1984 final rating decision denied service 
connection for left foot disability on the basis that there 
was no evidence indicating that the Veteran suffered from a 
contemporaneous left foot disability.  This lack of evidence 
was due, in part, to the Veteran's failing to appear for a 
scheduled VA examination.  The evidence considered in the 
February 1984 rating decision consisted of a copy of the 
Veteran's DD Form 214 her service treatment records (STRs).

Since the February 1984 decision, VA has received VA 
treatment records dated from May 2002 to June 2009.  In her 
September 2004 claim to reopen, the Veteran claimed that she 
injured her foot while participating in track and field 
events during service.

VA treatment reports indicate that the Veteran sought 
treatment for bilateral heel pain in June 2009.  Upon 
examination, the Veteran exhibited medial calcaneal 
tubercles, plantar fasciitis, equinus, and anterior tibial 
tendonitis.  A VA treatment report from April 2009 noted that 
the Veteran experienced bilateral pain and exhibited a knot 
on the dorsum of the left foot.  

The Board finds that the additional evidence submitted since 
the February 1984 rating decision is new and material.  The 
evidence is not redundant of evidence already in the record 
at the time of the last final rating decision.  Further, the 
evidence is material because it relates to the unestablished 
fact of whether the Veteran has a current left foot 
disability, which is a necessary element to substantiate the 
Veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
claim of entitlement to service connection for a left foot 
disability is reopened.  38 U.S.C.A. § 5108.



ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for left foot 
disability.  To that extent, the appeal is granted, subject 
to the directions set forth in the following remand section 
of this decision.



REMAND

Given that there is medical evidence of left foot disability 
while in service, and that there is current medical evidence 
of left foot disability, the Board finds that a VA 
examination is necessary to determine whether the Veteran's 
current left foot disability was incurred in or aggravated 
during her active duty service.  See 38 C.F.R. § 3.159; 
McLendon v. Nicholson, 20 Vet.App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any left foot disorder that 
may be present.  The Veteran's claims file 
must be made available to the examiner for 
review.  All tests deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service and VA treatment records, and to 
identify all current left foot disorders.  
For each disorder identified, the examiner 
should review the service treatment 
records and comment as to whether it is at 
least as likely as not that the current 
disorder is causally or etiologically 
related to the Veteran's symptomatology in 
service or is otherwise related to service 
or the result of a disease or injury 
incurred in service.

2.  The RO should then prepare a new 
rating decision and readjudicate the issue 
on appeal.  If the benefit sought on 
appeal is not granted in full, the RO must 
issue a supplemental statement of the 
case, and provide the appellant and his 
representative an opportunity to respond.

After the Veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002 & Supp. 2009) has expired, 
if applicable, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).



 Department of Veterans Affairs


